Citation Nr: 0607792	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  04-25 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, in which the RO determined that new and 
material evidence had not been submitted to reopen a March 
1976 rating decision that denied service connection for a 
back disorder.  The veteran, who had active service from 
February 1974 to March 1974, appealed that decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.    

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

A preliminary review of the record with regard to the 
veteran's claim of entitlement to service connection for a 
back disorder discloses a need for further development prior 
to final appellate review.  In this regard, the Board 
observes that the veteran initially submitted a claim of 
entitlement to service connection for a back disorder in 
January 1976 that was denied in a March 1976 rating decision.  
The veteran did not file a Notice of Disagreement to the 
March 1976 rating decision; and the RO viewed the March 1976 
rating decision to be a final decision.  Subsequently, the 
veteran contacted the RO in November 2001, requesting service 
connection again for a back condition.  The RO denied this 
request in a November 2002 rating decision on the basis that 
the veteran failed to submit new and material evidence 
sufficient to reopen his previous denied claim.  Thereafter, 
the veteran testified during a September 2004 Board hearing 
that he did not receive notification of the March 1976 rating 
decision.  See September 2004 hearing transcript, p. 9.  
 
A review of the claims file reveals that there was an error 
in the transcription of the address by the RO when mailing 
the March 1976 rating decision to the veteran.  Although the 
veteran's hearing testimony implies that he may have received 
at least one letter dated in February 1976 from the RO that 
was also sent to the incorrect mailing address (Id., pgs. 8-
9), the veteran's contention that he did not receive notice 
of the March 1976 rating decision is supported by the 
evidence of record, i.e., the absence from the claims file of 
another notice letter being sent to the correct mailing 
address.  As such, the Board has no choice but to find that 
the veteran did not receive timely notice of the March 1976 
rating decision; and was not notified of the reasons and 
bases that his January 1976 claim had been denied or of his 
procedural and appellate rights.  See 38 U.S.C.A. § 5104(a) 
(West 2002); 38 C.F.R. § 3.103 (2005).  Consequently, the 
normal statutory period for appealing the veteran's claim did 
not expire in March 1977.  Rather, it was tolled 
indefinitely, as he did not receive the requisite notice of 
the rating decision due to the RO's error. See 38 C.F.R. § 
19.25; Best v. Brown, 10 Vet. App. 322, 325 (1997) (for a VA 
decision to become final and binding on a veteran, he or she 
must first receive written notification of the decision).  
Under these circumstances, the RO's November 2002 rating 
decision did not analyze the claim on the merits pursuant to 
a review of all evidence of record.   Therefore, the appeal 
must be remanded including for appropriate VCAA notice 
regarding the merits of the claim.  See also Dingess/Hartman 
v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3, 
2006).

In addition to the foregoing, the veteran's service medical 
records indicate that he was diagnosed with spondylolysis at 
L4-5 and sacralization of L5 in service.  Private medical 
records dated from February 2001 through August 2002 
diagnosed the veteran with spondylolysis at L4-5, 
spondylolisthesis at L4-5 and low back syndrome.  In light of 
this evidence and in consideration of the fact that the 
veteran has not been afforded a VA examination, the Board 
concludes that such an examination would be of assistance in 
this case.  

A review of the claims file also indicates that certain 
employment and medical records have not been associated with 
the claims file.  In this regard, the veteran testified 
during his September 2004 Board hearing that he worked for a 
company as a machine operator for 12 years after service, 
during which he lifted heavy objects. September 2004 hearing 
transcript, p. 12.  He testified that his employer sent him 
for a medical evaluation in 1990 due to back problems he 
experienced while employed, back problems he equated to his 
time in service since he stated that he did not experience 
any injuries to his back from the time he left service until 
1990. Id., pgs. 8, 11-13.  The veteran also testified that he 
had been receiving Social Security disability for his back 
disorder since 1993 or 1994. Id., pgs. 14-15.  While private 
medical records have been associated with the claims file, 
the veteran's employment records and Social Security 
Administration records have not.  

In addition to his employment and Social Security 
Administration records, a review of the veteran's VA medical 
records dated in August 2003 refer to the veteran's "local 
chiropractor" and involvement in an exercise program.  These 
records also are not contained within the claims file.  As 
all of these records may be pertinent to the issue on appeal, 
the RO should associate them with the claims file prior to 
scheduling the veteran's VA examination.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is desirable.  As such, 
the case is being returned to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., and the VA will 
notify the veteran if further action on his part is required.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should provide, with respect to 
the veteran's claim of entitlement to 
service connection for a back disorder, 
notice consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1). 

2.  The veteran should be requested to 
furnish the complete names and addresses of 
any medical provider who has treated his 
back disorder, including the names and 
addresses of any chiropractors or physical 
therapy providers.  The veteran should be 
asked to provide authorizations for the 
release of medical records from the above-
referenced list.  After obtaining the 
necessary authorizations, the AMC should 
associate those records with the claims 
file.  The veteran should also be informed, 
in the alternative, that he may obtain these 
records himself and submit them to the AMC.  

3.  The veteran should be requested to 
furnish the complete name and address of his 
past employer, referenced during the 
veteran's September 2004 Board hearing.  The 
veteran should be asked to provide an 
authorization for the release of employment 
records and medical records associated with 
his employment.  After obtaining the 
necessary authorizations, the AMC should 
associate those records with the claims 
file.  The veteran should also be informed, 
in the alternative, that he may obtain these 
records himself and submit them to the AMC.  

4.  The AMC should obtain a copy of any 
records related to the veteran's receipt of 
Social Security disability benefits from the 
Social Security Administration and associate 
those records with the claims file.   

5.  After obtaining the above-referenced 
records, the AMC should afford the veteran a 
VA examination in order to determine whether 
the veteran has a back disorder and if so, 
whether this disorder is related to an 
incident or injury that may have occurred in 
service.  Any and all indicated evaluations, 
studies and tests deemed necessary by the 
examiner should be accomplished.  A clear 
rationale for all opinions would be helpful, 
and a discussion of the facts and medical 
principles involved would be of considerable 
assistance to the Board.  The veteran's 
claims folder must be made available to the 
examiner for review in conjunction with the 
examination.  In addition, the following 
matters should be addressed:

(a).  the examiner must annotate the 
examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  

(b).  the examination report should 
identify any disorder associated with 
the veteran's back, the etiology of 
any such disorder, including whether 
the disorder is the result of an 
injury or is a congenital defect, and 
the date of onset of the disorder.  
If the examiner cannot make a 
determination as to the etiology of 
any diagnosed disorder(s), and/or 
would be required to speculate in 
order to make such a determination, 
this should also be reported.  

(c).  if the examiner can make a 
determination as to the etiology of 
any diagnosed back disorder and 
opines that the disorder is not a 
congenital defect, the examiner 
should then determine whether the 
veteran's back disorder preexisted 
any verified period of active service 
or determine whether its onset 
occurred during a period of service.  

(d).  if the examiner determines that 
the veteran's back disorder 
preexisted his period of active 
service, the examiner should indicate 
the likelihood (not likely; at least 
as likely as not; more likely than 
not) that this disorder worsened 
during a period of military service, 
and if so, whether such worsening 
constituted the natural progression 
of the disorder or whether such 
worsening constituted chronic 
aggravation due to service.  In 
responding to these questions, the 
examiner should note that temporary 
or intermittent flare-ups of a 
preexisting injury or disease are not 
sufficient to be considered 
"aggravation in service" unless the 
underlying condition, in contrast 
with symptoms, has worsened.  If 
aggravation is found, the examiner 
should attempt to quantify the degree 
of additional disability resulting 
from the aggravation.  

(e).  If the examiner determines that 
the veteran's back disorder did not 
preexist his period of active 
service, then the examiner should 
indicate whether it is at least as 
likely as not that the back disorder 
is etiologically related to such 
service.  

When the development requested has been completed, the case 
should again be reviewed by the AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

